PER CURIAM.
There is no merit in any of the defendant-appellants’ claims of error and we therefore affirm on the main appeal. § 768.0425, Fla. Stat. (1999); HTP, Ltd. v. Lineas Aereas Costarricenses, S.A., 685 So.2d 1238 (Fla.1996). On the cross-appeal, however, we conclude that the trial court erroneously denied the plaintiffs’ claim to pre-judgment interest. See Argonaut Ins. Co. v. May Plumbing Co., 474 So.2d 212 (Fla.1985); State Farm Fire & Cas. v. Albert, 618 So.2d 278 (Fla. 3d DCA 1993), review denied, 629 So.2d 135 (Fla.1993); Charles Buzbee & Sons, Inc. v. Falkner, 585 So.2d 1190 (Fla. 2d DCA 1991). The cause is remanded solely for the purpose of adding that item, in the undisputed sum of $93,731.67, to the judgment under review nunc pro tunc its date, January 6,1998.